IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 481
                                                   :
ORDER ADOPTING NEW RULE 791                        :           CRIMINAL PROCEDURAL RULES
AND AMENDING RULES 490 AND 790                     :
OF THE PENNSYLVANIA RULES OF                       :           DOCKET
CRIMINAL PROCEDURE                                 :
                                                   :


                                                ORDER

PER CURIAM

       AND NOW, this 9th day of November, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 45 Pa.B. 5913 (October 3, 2015) and 46 Pa.B. 3637 (July 9, 2016), and a
Final Report to be published with this ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rule of Criminal Procedure 791 and the
amendments to Pennsylvania Rules of Criminal Procedure 490 and 790 are adopted, in
the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective November 14, 2016.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.